Citation Nr: 1815873	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-27 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for radiculopathy, left lower extremity.   

2.  Entitlement to a disability rating in excess of 20 percent for radiculopathy, right lower extremity.

3. Entitlement to a disability rating in excess of 20 percent for lumbar degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter is on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms of his DDD of the lumbar spine disability, as well as the symptoms of his bilateral lower extremity radiculopathy have increased and worsened since his last examination in June 2013.  See June 2016 VA Form 9.  
Specifically, he states that he is in continuous pain, cannot move without increasing discomfort, has continual numbness in his toes and increased tingling in his legs, and requires double the pain medication he previously utilized to control pain.  Id.  He also states that he must wear a back brace and bilateral knee braces and lie down two to three times per day.  Id.

Based upon these assertions, the Board finds that a remand for a contemporaneous VA examination is warranted.  38 C.F.R. § 3.159(c)(4)(i) (2017); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Additionally, during a June 2013 VA examination, the Veteran was diagnosed with bilateral lower extremity radiculopathy as a neurological manifestation of his DDD of the lumbar spine.  In the examination report, the examiner stated that both the femoral nerve and sciatic nerve were involved.  However, the examination report is not clear as to which radiculopathy symptoms are attributable to the femoral nerve involvement and which are attributable to the sciatic nerve involvement.  On remand, the examiner is asked to provide a detailed description as to the severity and symptoms specifically attributed to each nerve involved.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Ask the Veteran to identify private medical treatment since 2016 for this disability.  Obtain any reported private treatment records.  Update VA medical records.  The most recent VA treatment record dates from June 2016.  

2. The Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected DDD of the lumbar spine and bilateral lower extremity radiculopathy.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner is asked to identify the nature and severity of all current manifestations of the Veteran's service-connected lumbar spine disability, including any neurological manifestations.  A detailed description as to the severity and symptoms of the Veteran's bilateral lower extremity radiculopathy specifically attributed to each nerve involved is requested.

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess any additional functional impairment, if found, due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

All opinions expressed should be accompanied by supporting rationale.

3. After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claim based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




